DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 62/258,965 and 15/360,808, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 43, 50, 51, 56, 62, 63, 68, and 70 recite “sinusoidal frequency component”. Neither prior-filed application describes auditory stimulation frequency components as “sinusoidal”. Therefore, claims 43-63, 68, and 68 of the instant application do not receive the benefit of the filing dates of the prior-filed applications.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(l) and § 608.01(o).  Correction of the following is required, without introducing new matter into the disclosure: The limitation “sinusoidal frequency component” claimed is not shown in the drawings or described in the specification as filed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 64-67 and 69 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,315,502 (Gorges).
Regarding claim 64, Gorges teaches a method of treating a neurological disease or condition or providing performance enhancement (abstract), comprising: administering a therapeutically effective amount of a sensory stimulus to a user, wherein said sensory stimulus includes one or more of a visual stimuli and an auditory stimuli (col. 2, line 47-col. 3, line 2; col. 7, lines 3-54).
Regarding claim 65, Gorges teaches said neurological disease or condition comprises insomnia (relaxation, releases physiological and psychological stress, col. 1, lines 6-10).
claim 66, Gorges teaches said treating provides increased alpha wave activity in the brain (relaxation, releases physiological and psychological stress, col. 1, lines 6-10).
Regarding claim 67, Gorges teaches said performance enhancement is providing sleep, the improvement of mental capabilities, or the improvement of physical capabilities (relaxation, releases physiological and psychological stress, col. 1, lines 6-10).
Regarding claim 69, Gorges teaches a method of treating pain (abstract), comprising: administering a therapeutically effective amount of a sensory stimulus to a user, wherein said sensory stimulus includes one or more of a visual stimuli and an auditory stimuli (col. 2, line 47-col. 3, line 2; col. 7, lines 3-54). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43-47, 49, 51, 56, 57, 63, 68, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,315,502 (Gorges) in view of U.S. Patent No. 4,892,106 (Gleeson, III et al.) and U.S. Patent Application Publication No. 2006/0252979 (Vesely et al.).
Regarding claim 43, Gorges teaches a method of providing sensory stimulation to a user (abstract), the method comprising: alternating the sensory stimulation between 
However, Gleeson, III et al. teaches a method of providing sensory stimulation to a user (abstract), the method comprising: alternating sensory stimulation between first and second sensory stimulation patterns wherein left and right visual and auditory stimuli are separately delivered to the user’s left and right ears and eyes, respectively, in any of “16 possible combinations” (col. 4, lines 48-67). Gleeson, III et al. teaches the possible sensory stimulation patterns include simultaneously delivering a left visual stimulus pattern to the left eye of the user and a right auditory stimulus pattern to the right side of the head, and simultaneously delivering a right visual stimulus pattern to the right eye of the user and a left auditory stimulus pattern to the left side of a head of the user (col. 4, lines 48-67; col. 8, lines 44-64). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 
Additionally, Gorges teaches the sequence of stimulus patterns includes variable frequencies which “may be raised or lowered” (col. 7, lines 55-65), but does not expressly teach one or more of the left auditory stimulus pattern or the right auditory stimulus pattern comprises a sequence of stimulus patterns including a first stimulus pattern having a first frequency component, a second stimulus pattern having a second frequency component, and a third stimulus pattern having a third frequency component, and wherein said first frequency component, said second frequency component, and said third frequency component are three different frequencies. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gorges and Gleeson, III et al. to vary the frequency of the auditory stimulus to progressively lower such that it comprises a sequence of three patterns each having a different frequency component in light of the teaching of Gorges, because Gorges teaches the frequencies “may be raised or lowered” as needed to meet the needs of the individual user and induce the desired “state of awareness and brain wave function” (col. 7, lines 55-65).
Gorges and Gleeson, III et al. do not specify the sequence of stimulus patterns for at least one of the left or right auditory stimulus patterns are sinusoidal.

Regarding claim 44, Gorges in view of Gleeson, III et al. and Vesley et al. teaches all the limitations of claim 43. Gorges teaches a plurality of stimulus patterns may be delivered wherein the auditory and visual stimuli may be in or out of phase, and each stimulus may be delivered to the left and right sides of the patient simultaneously or alternatively (col. 2, line 47-col. 3, line 2; col. 6, line 56-col. 7, line 54). Gorges does not expressly state the method as cited includes periodically simultaneously providing a left visual stimulus pattern to the left eye, a right visual stimulus pattern to the right eye, a left auditory stimulus to the left eye, and a right auditory stimulus pattern to the right ear.

Regarding claim 45, Gorges in view of Gleeson, III et al. and Vesley et al. teaches all the limitations of claim 44. Gorges teaches a plurality of stimulus patterns may be delivered wherein the auditory and visual stimuli may be in or out of phase, and each stimulus may be delivered to the left and right sides of the patient simultaneously or alternatively (col. 2, line 47-col. 3, line 2; col. 6, line 56-col. 7, line 54). Gorges does not expressly state the method as cited comprises periodically providing a pattern comprising a third stimulation including simultaneously providing a left visual stimulus to the left eye and a left auditory stimulus to the left ear, and a fourth stimulation including simultaneously providing a right visual stimulus to the right eye and a right auditory stimulus to the right ear.

Regarding claim 46, Gorges in view of Gleeson, III et al. and Vesley et al. teaches all the limitations of claim 45. Gorges teaches a plurality of stimulus patterns may be delivered wherein the auditory and visual stimuli may be in or out of phase, and each stimulus may be delivered to the left and right sides of the patient simultaneously or alternatively (col. 2, line 47-col. 3, line 2; col. 6, line 56-col. 7, line 54). Gorges does not expressly state the method as cited comprises alternating stimulation between a fifth sensory stimulation including simultaneously providing a left auditory stimulus pattern to the left side of the head and a right auditory stimulus to the right side of the head, and a sixth sensory stimulation including simultaneously providing a left visual stimulus pattern to the left eye of the user and a right visual stimulus pattern to the right eye of the user.

Regarding claim 47, Gorges in view of Gleeson, III et al. and Vesley et al. teaches all the limitations of claim 43. Gorges teaches the left auditory stimulus pattern comprises generating the left auditory stimulus pattern with a left speaker (Figure 6, speaker in earpiece, 16b), and wherein generating the right auditory stimulus pattern comprises generating the right auditory stimulus pattern with a right speaker (Figure 6, speaker in earpiece, 16a) (col. 6, lines 3-11; col. 8, lines 52-59).
Regarding claim 49, Gorges in view of Gleeson, III et al. and Vesley et al. teaches all the limitations of claim 43. Gorges teaches one or more of the left or right auditory stimulus pattern includes an auditory frequency of from 70 Hz to 7 kHz (col. 8, lines 23-26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the auditory frequency of Gorges, 
Regarding claim 51, Gorges in view of Gleeson, III et al. and Vesley et al. teaches all the limitations of claim 43. Gorges teaches one or more of the left or right auditory stimulus pattern includes an auditory frequency of from 70 Hz to 7 kHz (col. 8, lines 23-26). The modified method of Gorges, Gleeson, III et al., and Vesley et al. does not specify the first, second, and third frequency components respectively correspond to first, second, and third, delta, theta, or alpha brain wave frequencies as cited.
However, Vesley et al. further teaches the auditory stimulation pattern includes frequency components of 20 Hz-40 Hz, corresponding to brain wave frequencies (produce binaural beats of 0-100 Hz, [0070]-[0071]; [0079]-[0082]; [0084]-[0085]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gorges, Gleeson, III et al., and Vesley et al. such that the first, second, and third frequency components respectively correspond to first, second, and third, delta, theta, or alpha brain wave frequencies as taught by Vesley et al., because Vesley et al. teaches such frequencies are desirable to induce relaxation and brain entrainment to improve learning (abstract; [0063]-[0065]; [0073]).
Regarding claim 56, Gorges teaches an apparatus to provide stimulation to a user (abstract), the apparatus comprising: 
a frame (Figure 1, headset, 14 and eyemask, 20) configured to be worn on a head of the user (see Figure 1; col. 3, line 66-col. 4, line 2); 
Figure 1, control panel, 32) programmed to generate a plurality of inputs including a left light source input, a right light source input, a left auditory source input, and a right auditory source input (col. 4, lines 3-9); 
a left light source (Figure 3, light array, 50a) configured to generate a left visual stimulus pattern from said left light source input (col. 4, lines 47-53; col. 6, lines 56-col. 7, line 30);
a right light source (Figure 3, light array, 50b) configured to generate a right visual stimulus pattern from said right light source input (col. 4, lines 47-53; col. 6, lines 56-col. 7, line 30); 
a left auditory source (Figure 6, earpiece, 16a) configured to generate a left auditory stimulus pattern from said left auditory source input (col. 6, lines 3-15); and 
a right auditory source (Figure 6, earpiece, 1ba) configured to generate a right auditory stimulus pattern from said right auditory source input (col. 6, lines 3-15); and 
where said controller (32) is programmed to generate inputs which alternate between a first input including simultaneously generating a left light source input and a left auditory source input, and a second input including simultaneously generating a right light source input and a right auditory source input (col. 2, line 47-col. 3, line 2; col. 7, lines 3-54). Gorges teaches a plurality of stimulus patterns may be delivered wherein the auditory and visual stimuli may be in or out of phase, and each stimulus may be delivered to the left and right sides of the patient simultaneously or alternatively (col. 2, line 47-col. 3, line 2; col. 6, line 56-col. 7, line 54). Gorges does not expressly state alternating sensory stimulation between a first pattern wherein the left visual and right 
However, Gleeson, III et al. teaches an apparatus to provide stimulation to a user (abstract), the apparatus comprising: a frame configured to be worn by a user comprising left and right auditory and visual sources (Figure 4; col. 5, lines 3-34; col. 8, lines 44-64), and the apparatus programmed to generate inputs for the sources wherein left and right visual and auditory source inputs are separately delivered to the left and right visual and auditory sources, respectively, in any of “16 possible combinations” (col. 4, lines 48-67; col. 8, lines 44-64). Gleeson, III et al. teaches possible sensory stimulation patterns generated by the inputs include simultaneously delivering a left visual input to the left visual source and a right auditory input to the right auditory source, and simultaneously delivering a right visual input to the right visual source and a left auditory input to the left auditory source (col. 4, lines 48-67; col. 8, lines 44-64). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Gorges such that the left visual input is simultaneously delivered with the right auditory input, and the right visual input is simultaneously delivered with the left auditory input as taught by Gleeson, III et al., because Gleeson, III et al. teaches the particular stimulation pattern for the visual and auditory stimulus may be altered depending on the desired induced reaction in the user (col. 1, lines 13-25; col. 2, lines 1-19).
Gorges and Gleeson, III et al. do not specify the sequence of stimulus patterns for at least one of the left or right auditory stimulus patterns are sinusoidal.

Regarding claim 57, Gorges in view of Gleeson, III et al. and Vesley et al. teaches all the limitations of claim 56. Gorges teaches the left and right auditory sources are a speaker (col. 6, lines 3-11).
Regarding claim 63, Gorges in view of Gleeson, III et al. and Vesley et al. teaches all the limitations of claim 56. Gorges teaches one or more of the left or right auditory stimulus pattern includes an auditory frequency of from 70 Hz to 7 kHz (col. 8, lines 23-26). The modified method of Gorges, Gleeson, III et al., and Vesley et al. does not specify the first, second, and third frequency components respectively correspond to first, second, and third, delta, theta, or alpha brain wave frequencies as cited.

Regarding claims 68 and 70, Gorges teaches all the limitations of claims 64 and 69. Gorges teaches said sensory stimulus is administered to the user using an apparatus comprising: 
a frame (Figure 1, headset, 14 and eyemask, 20) configured to be worn on a head of the user (see Figure 1; col. 3, line 66-col. 4, line 2); 
a controller (Figure 1, control panel, 32) programmed to generate a plurality of inputs including a left light source input, a right light source input, a left auditory source input, and a right auditory source input (col. 4, lines 3-9); 
a left light source (Figure 3, light array, 50a) configured to generate a left visual stimulus pattern from said left light source input (col. 4, lines 47-53; col. 6, lines 56-col. 7, line 30);
Figure 3, light array, 50b) configured to generate a right visual stimulus pattern from said right light source input (col. 4, lines 47-53; col. 6, lines 56-col. 7, line 30); 
a left auditory source (Figure 6, earpiece, 16a) configured to generate a left auditory stimulus pattern from said left auditory source input (col. 6, lines 3-15); and 
a right auditory source (Figure 6, earpiece, 1ba) configured to generate a right auditory stimulus pattern from said right auditory source input (col. 6, lines 3-15); and 
where said controller (32) is programmed to generate inputs which alternate between a first input including simultaneously generating a left light source input and a left auditory source input, and a second input including simultaneously generating a right light source input and a right auditory source input (col. 2, line 47-col. 3, line 2; col. 7, lines 3-54). Gorges teaches a plurality of stimulus patterns may be delivered wherein the auditory and visual stimuli may be in or out of phase, and each stimulus may be delivered to the left and right sides of the patient simultaneously or alternatively (col. 2, line 47-col. 3, line 2; col. 6, line 56-col. 7, line 54). Gorges does not expressly state alternating sensory stimulation between a first pattern wherein the left visual and right auditory stimuli are simultaneously applied, and a second pattern wherein the right visual and left auditory stimuli are simultaneously applied.
However, Gleeson, III et al. teaches an apparatus to provide stimulation to a user (abstract), the apparatus comprising: a frame configured to be worn by a user comprising left and right auditory and visual sources (Figure 4; col. 5, lines 3-34; col. 8, lines 44-64), and the apparatus programmed to generate inputs for the sources wherein left and right visual and auditory source inputs are separately delivered to the left and 
Gorges and Gleeson, III et al. do not specify the sequence of stimulus patterns for at least one of the left or right auditory stimulus patterns are sinusoidal.
However, Vesley et al. teaches an apparatus for providing sensory stimulation to a user (abstract), comprising: auditory and light sources configured to provide stimulus patterns to the user, wherein the sensory stimulus includes left auditory, right auditory, left visual, and left auditory stimulation patterns ([0020]-[0025]); wherein the left and right auditory stimulus patterns include alternating stimulus patterns comprising sinusoidal frequency components ([0050]-[0052]; [0068]-[0073]; sinusoidal binaural beat waveforms for audio, [0073]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of .
Claims 48 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,315,502 (Gorges) in view of U.S. Patent No. 4,892,106 (Gleeson, III et al.) and U.S. Patent Application Publication No. 2006/0252979 (Vesely et al.) as applied to claim 43 or 56 above, and further in view of U.S. Patent Application Publication No. 2010/023335 (Lee).
Regarding claims 48 and 58, Gorges in view of Gleeson, III et al. and Vesley et al. teaches all the limitations of claim 43 or 56. Gorges, Gleeson, III et al., and Vesley et al. do not teach the left and right auditory stimuli are generated with left and right bone conduction transducers.
However, Lee teaches a method of providing sensory stimulation to a user (abstract; [0061]), the method comprising: providing left visual stimulus pattern to the left eye of the user ([0061]), a right visual stimulus pattern to the right eye of the user ([0061]), a left auditory stimulus pattern to the left side of a head of the user ([0064]); and a right auditory stimulus pattern to the right side of the head ([0064]), wherein the stimuli are coordinated in an alternating pattern ([0061]-[0064]). Lee teaches the left auditory stimulus pattern is generated by a left bone conduction transducer (Figure 2, vibrating unit, 122), and the right auditory stimulus pattern is generated with a left bone .
Claims 52-55 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,315,502 (Gorges) in view of U.S. Patent No. 4,892,106 (Gleeson, III et al.) and U.S. Patent Application Publication No. 2006/0252979 (Vesely et al.) as applied to claim 43 above, and further in view of U.S. Patent Application Publication No. 2012/0095534 (Schlangen et al.).
Regarding claims 52-55, Gorges in view of Gleeson, III et al. and Vesley et al. teaches all the limitations of claim 43. Gorges, Gleeson, III et al., and Vesley et al. do not expressly state the pulsing light and auditory stimuli are administered for a time interval that is predetermined.
However, Schlangen et al. teaches a method and apparatus for providing a sensory stimulus to a user (abstract), wherein left and right stimulation is provided to a user for a predetermined time interval of 30 seconds ([0040]; [0042]; Figure 2D, T1 duration of 30 seconds, [0046]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and .
Claims 59-61 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,315,502 (Gorges) in view of U.S. Patent No. 4,892,106 (Gleeson, III et al.) and U.S. Patent Application Publication No. 2006/0252979 (Vesely et al.) as applied to claim 56 above, and further in view of U.S. Patent No. 8,562,659 (Wells et al.).
Regarding claims 59-61, Gorges in view of Gleeson, III et al. and Vesley et al. teaches all the limitations of claim 56. Gorges, Gleeson, III et al., and Vesley et al. do not teach that one or more of the left or right light source comprises a light-emitting diode.
However, Wells teaches an apparatus for providing a therapeutic visual stimulus to a user (abstract), the apparatus comprising: left and right light LED sources configured to provide left and right visual stimulation to a user, wherein the sources generate light at 580 nm (Figure 7 col. 13, lines 59-66). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Gorges, Gleeson, III et al., and Vesley et al. such that the light sources are LEDs and generate light at 580 nm as taught by Wells et al., because Wells et al. teaches LEDs are advantageous in eye masks for light therapy given “their light .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 64-67 and 69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 and 27-30 of U.S. Patent No. 10,328,236. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 64 of the instant application is merely broader in scope than all that is recited in claim 17 of the ‘236 patent. That is, claim 64 is anticipated by claim 17 of the ‘236 patent. Once applicant has received a patent for a species or a more specific embodiment, applicant is not entitled to a patent for the generic or broader invention (see In re Goodman.
Claims 43-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. U.S. Patent No. 10,328,236 in view of U.S. Patent Application Publication No. 2006/0252979 (Vesely et al.). 
Regarding instant claim 43, claim 1 of the ‘236 patent recites all that is recited in instant claim 43. The difference between instant claim 43 and claim 1 of the ‘236 patent lies in that instant claim 43 recites the frequency components of the first, second, and third stimulus patterns are sinusoidal, which is not recited in claim 1 of the ‘236 patent.
However, Vesley et al. teaches a method of providing sensory stimulation to a user (abstract), comprising: delivering sensory stimulus to a user, wherein the sensory stimulus includes left auditory, right auditory, left visual, and left auditory stimulation patterns ([0020]-[0025]); wherein the left and right auditory stimulus patterns include alternating stimulus patterns comprising sinusoidal frequency components ([0050]-[0052]; [0068]-[0073]; sinusoidal binaural beat waveforms for audio, [0073]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1 of the ‘236 patent such that the first, second, and third stimulus patterns for the auditory stimuli include sinusoidal waveforms as taught by Vesley et al., because Vesley et al. teaches alternating auditory stimulus patterns may have a “various waveforms such as square, triangular, sinusoidal, or various musical instruments” to produce a therapeutically effective auditory stimulus pattern to induce relaxation and brain entrainment to improve learning (abstract; [0063]-[0065]; [0073]).
Regarding instant claims 44-55, claims 2-16 of the ‘236 patent (which encompass the limitations of claim 1) recite all that is recited in instant claims 44-55.
claim 56, claim 21 of the ‘236 patent recites all that is recited in instant claim 56. The difference between instant claim 56 and claim 21 of the ‘236 patent lies in that instant claim 56 recites the frequency components of the first, second, and third stimulus patterns are sinusoidal, which is not recited in claim 21 of the ‘236 patent.
However, Vesley et al. teaches an apparatus for providing sensory stimulation to a user (abstract), comprising: auditory and light sources configured to provide stimulus patterns to the user, wherein the sensory stimulus includes left auditory, right auditory, left visual, and left auditory stimulation patterns ([0020]-[0025]); wherein the left and right auditory stimulus patterns include alternating stimulus patterns comprising sinusoidal frequency components ([0050]-[0052]; [0068]-[0073]; sinusoidal binaural beat waveforms for audio, [0073]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of claim 21 of the ‘236 patent such that the first, second, and third stimulus patterns for the auditory stimuli include sinusoidal waveforms as taught by Vesley et al., because Vesley et al. teaches alternating auditory stimulus patterns may have a “various waveforms such as square, triangular, sinusoidal, or various musical instruments” to produce a therapeutically effective auditory stimulus pattern to induce relaxation and brain entrainment to improve learning (abstract; [0063]-[0065]; [0073]).
Regarding instant claims 57-63.
Claims 68 and 70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. U.S. Patent No. 10,328,236 in view of 
Regarding instant claims 68 and 70, claims 17 and 27 recites all that is recited in instant claim 68 or 70. The difference between instant claims 68 and 70, and claims 17 and 27 of the ‘236 patent lies in that instant claims 68 and 70 recite the structure of the apparatus for delivering the sensory stimuli, which is not recited in claims 17 and 27 of the ‘236 patent.
However, Gorges teaches a method of treating a pain, neurological disease or condition, or providing performance enhancement (abstract), comprising: administering a therapeutically effective amount of a sensory stimulus to a user, wherein said sensory stimulus includes one or more of a visual stimuli and an auditory stimuli (col. 2, line 47-col. 3, line 2; col. 7, lines 3-54); said sensory stimulus is administered to the user using an apparatus comprising: 
a frame (Figure 1, headset, 14 and eyemask, 20) configured to be worn on a head of the user (see Figure 1; col. 3, line 66-col. 4, line 2); 
a controller (Figure 1, control panel, 32) programmed to generate a plurality of inputs including a left light source input, a right light source input, a left auditory source input, and a right auditory source input (col. 4, lines 3-9); 
a left light source (Figure 3, light array, 50a) configured to generate a left visual stimulus pattern from said left light source input (col. 4, lines 47-53; col. 6, lines 56-col. 7, line 30);
Figure 3, light array, 50b) configured to generate a right visual stimulus pattern from said right light source input (col. 4, lines 47-53; col. 6, lines 56-col. 7, line 30); 
a left auditory source (Figure 6, earpiece, 16a) configured to generate a left auditory stimulus pattern from said left auditory source input (col. 6, lines 3-15); and 
a right auditory source (Figure 6, earpiece, 1ba) configured to generate a right auditory stimulus pattern from said right auditory source input (col. 6, lines 3-15); and 
where said controller (32) is programmed to generate inputs which alternate between a first input including simultaneously generating a left light source input and a left auditory source input, and a second input including simultaneously generating a right light source input and a right auditory source input (col. 2, line 47-col. 3, line 2; col. 7, lines 3-54). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claims 17 and 27 of the ‘236 patent to be delivered by the apparatus of Gorges, because Gorges teaches such an apparatus provides therapeutically effective visual and auditory stimuli to the user induce relaxation and reduce stress to improve their symptoms (abstract; col. 2, line 47-col. 3, line 2; col. 7, lines 3-54).
Gorges teaches a plurality of stimulus patterns may be delivered wherein the auditory and visual stimuli may be in or out of phase, and each stimulus may be delivered to the left and right sides of the patient simultaneously or alternatively (col. 2, line 47-col. 3, line 2; col. 6, line 56-col. 7, line 54). Gorges does not expressly state alternating sensory stimulation between a first pattern wherein the left visual and right 
However, Gleeson, III et al. teaches an apparatus to provide stimulation to a user (abstract), the apparatus comprising: a frame configured to be worn by a user comprising left and right auditory and visual sources (Figure 4; col. 5, lines 3-34; col. 8, lines 44-64), and the apparatus programmed to generate inputs for the sources wherein left and right visual and auditory source inputs are separately delivered to the left and right visual and auditory sources, respectively, in any of “16 possible combinations” (col. 4, lines 48-67; col. 8, lines 44-64). Gleeson, III et al. teaches possible sensory stimulation patterns generated by the inputs include simultaneously delivering a left visual input to the left visual source and a right auditory input to the right auditory source, and simultaneously delivering a right visual input to the right visual source and a left auditory input to the left auditory source (col. 4, lines 48-67; col. 8, lines 44-64). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of claims 17 and 27 of the ‘236 patent in view of Gorges such that the left visual input is simultaneously delivered with the right auditory input, and the right visual input is simultaneously delivered with the left auditory input as taught by Gleeson, III et al., because Gleeson, III et al. teaches the particular stimulation pattern for the visual and auditory stimulus may be altered depending on the desired induced reaction in the user (col. 1, lines 13-25; col. 2, lines 1-19).
Claims 17 and 27 of the ‘236 patent in view of Gorges and Gleeson, III et al. do not specify the sequence of stimulus patterns for at least one of the left or right auditory stimulus patterns are sinusoidal.
.
Allowable Subject Matter
Claims 50 and 62 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art of record teach and/or fairly suggest the method of providing visual and auditory stimulation to a user of claims 50 and 62, comprising administering a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2012/0211013 (Otis) and U.S. Patent No. 6,409,655 (Wilson) are directed to systems and methods for delivering alternating visual and auditory stimuli to left and right sides of the user’s body to provide therapy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE R DORNA whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CARRIE R DORNA/Primary Examiner, Art Unit 3791